Citation Nr: 1420530	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-05 843	)	DATE
	)
	)


THE ISSUE

Whether a September 2011 decision of the Board of Veterans' Appeals (Board/BVA) denying entitlement to an increased rating for right and left ankle degenerative joint disease (DJD) on an extra-schedular basis should be revised or reversed due to clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran, who is the moving party, served on active duty from April 1969 to April 1971.

He is requesting revision or reversal of a September 2011 Board decision on the grounds of CUE, to the extent the Board denied entitlement to an increased rating for DJD of his right and left ankles on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).

Historically, service connection for degenerative changes of the ankle joints was granted and assigned a 10 percent rating effective April 1971.  In July 1991 the Veteran received a higher 20 percent rating.  In August 1996 the RO assigned separate 20 percent ratings for each ankle; the Veteran disagreed with these ratings.  In January 2000 the Board denied ratings higher than 20 percent.  In response, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court, whereas the Office of General Counsel, Professional Staff Group VII, represented the Secretary of VA.  While the case was pending at the Court, VA's Office of General Counsel filed a motion requesting that the Court vacate the Board's January 2000 decision denying the claim and remand the claim back to the Board for further development and readjudication in compliance with directives specified.  The Veteran, through his counsel, agreed that remand was warranted.  In a subsequent August 2001 Order, the Court granted the motion and vacated the Board's January 2000 decision.

In May 2002 the Board undertook the required additional development.  However, in May 2003, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) in Disabled American Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the portion of 38 C.F.R. § 19.9 providing that the Board could develop and consider additional evidence without having to first remand the case to the Regional Office (RO).  Consequently, in July 2003 the Board remanded this case to the RO, directing the RO to undertake further efforts to assist the Veteran with his claim, including obtaining more recent treatment records and scheduling him for a VA compensation examination.  

Upon completion of that development, the case was returned to the Board, which, in September 2006, again denied ratings higher than 20 percent for the DJD of the ankles.  The Veteran again appealed to the Court.  And pursuant to a Joint Motion for Remand (JMR), a December 2007 Order of the Court vacated the Board's decision and remanded the case for further proceedings consistent with the JMR.  Subsequently, in July 2008, the Board remanded the case for this necessary further development. 

In August 2010, the Board again denied schedular ratings higher than 20 percent for the DJD of the ankles, but also partly remanded the case for further development with regards to whether additional compensation alternatively was warranted on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).  In particular, the Board determined that referral for extra-schedular consideration was warranted and directed the RO to refer the case to the Director of the Compensation and Pension Service pursuant to this VA regulation.

After that referral and continued denial of the claim, even on this extra-schedular basis, the case was again returned to the Board, which, in the September 2011 decision currently at issue, denied entitlement to increased ratings for the right and left ankle DJD on an extra-schedular basis.  

In his January 2012 CUE motion, the Veteran mentioned a number of other conditions that he contended were caused or at the very least aggravated by his service-connected bilateral ankle DJD, including a bilateral knee condition, hypertension, depression, a back disorder, facial injuries, erectile dysfunction, renal failure, and a stomach condition.  The Board sees that service connection, including on a secondary basis, already was denied for a bilateral knee condition, hypertension, and depression in a September 2006 RO decision that was not appealed.  Consequently, there has to be new and material evidence since that decision to reopen these claims that were previously considered and denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  So the Board is referring these claims, also the remaining others, to the RO, as the agency of original jurisdiction (AOJ), to first clarify whether the Veteran wants to file petitions to reopen his claims of entitlement to service connection for a bilateral knee condition, hypertension, and depression, and to additionally clarify whether he wants to file additional service-connection claims for a back disorder, facial injuries, erectile dysfunction, renal failure, and a stomach condition.

This decision at hand therefore only pertains to his CUE motion.


FINDINGS OF FACT

The Board's September 2011 decision denying entitlement to increased ratings for the right and left ankle DJD on an extra-schedular basis was adequately supported by the evidence then of record and was not undebatably erroneous.  There is no indication the correct facts, as they were known at the time, were not before the Board or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claims would have been manifestly different but for the error.


CONCLUSION OF LAW

CUE was not committed in the September 2011 Board decision denying entitlement to increased ratings for the right and left ankle DJD on an extra-schedular basis, and therefore revision or reversal of that decision is not warranted.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure adherence to the required notice and assistance obligations.  However, the VCAA does not apply to CUE claims, irrespective of whether the Board or the local RO issued the decision in question.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  See also 38 U.S.C.A. §§ 5109A(a) , 7111(a); 38 C.F.R. §§ 20.1400-20.1411.

CUE

A.  Applicable Law

A decision of the Board is final, unless timely appealed, the Chairman orders reconsideration of the decision, or some other exception to finality applies.  38 U.S.C.A. §§ 7103, 7104(a) 38 C.F.R. §§ 20.1100, 20.1104.  One of these exceptions is if it is determined by collateral attack that the decision involved CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes CUE, an undebatable, outcome-determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111(b). See also 38 C.F.R. § 3.105(a) .


CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  See also Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell v. Principi, 3 Vet. App. 310 (1992)).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b)  [and the implementing regulation, 38 C.F.R. § 3.102 ] does not apply to a motion to revise a Board decision due to CUE. 38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, a successful showing of CUE is an extremely difficult burden for a moving party.

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, a disagreement as to how the facts were weighed or evaluated, or a change in the interpretation of a statute or regulation that was previously correctly applied.  38 C.F.R. § 20.1403(d).

A motion for revision of a decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111(c) ; 38 C.F.R. § 20.1400(a).  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  Motions that fail to comply with these requirements shall be dismissed without prejudice.  38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).  See also Disabled American Veterans  v. Gober, 234 F.3d 682 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1605 (2001) (invalidating the provision of 38 C.F.R. § 20.1404(b) that required that a motion be denied if the pleading requirements of that section were not met); Acciola v. Peake, 22 Vet. App. 320 (2008) (holding that the task of sympathetically reading CUE motions requires applying common sense to balance reasonable assistance to Veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them); Simmons v. Principi, 17 Vet. App. 104, 114 (2003) (holding that the proper remedy for the Board, when confronted with an inadequately pleaded CUE claim that collaterally attacks a Board decision, is to dismiss that challenge without prejudice).

A claim requesting review for CUE may be filed at any time after the underlying decision is made. 38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  Pursuant to an opinion of VA's General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of 38 U.S.C.A. § 7111 on November 21, 1997.  See 38 C.F.R. § 20.1400.

The Court has reaffirmed that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313.

Thus, to summarize, the moving party must argue either that the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Moreover, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Finally, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14; Wilson v. West, 11 Vet. App. 383, 386 (1998).  See also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

B.  Analysis

In his January 2012 motion, the Veteran asserts there was CUE in the September 2011 decision of the Board that denied him increased ratings for his service-connected DJD of his right and left ankles on an extra-schedular basis.  He contends that the Board failed to adequately consider his multiple disabling conditions that he asserted were directly related to his ankle condition.  Further, he asserts that, in considering whether an extra-schedular evaluation was warranted, the Board did not take into account the evidence of record regarding the preclusive effect of his bilateral ankle disorder on his ability to obtain and maintain employment.  


With regards to the conditions associated with his bilateral ankle DJD, he specifically asserted that the Board had failed to adequately consider the following:  a back condition, facial injuries and a bilateral knee disorder incurred as a direct result of falls and accidents that had occurred when his "ankles gave out"; the residuals of the pain medication he takes because of his ankle disorder, including specifically a stomach condition; the depression and hypertension he has developed as a result of the chronic pain associated with his ankle disability; and the residuals of medication he takes for his hypertension, including renal failure and erectile dysfunction.  He thus asserts that VA raters, including the Director of the Compensation and Pension (C&P) Service, in his April 2011 opinion that extraschedular evaluations were not warranted for the bilateral ankle DJD, and the Board, in its September 2011 decision, erroneously ignored the connection between his ankle disability and these other conditions and failed to adequately consider his resultant inability to work in denying higher ratings for his ankle DJD on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).

The Veteran, then, is essentially disagreeing with how the evidence was weighed or evaluated in the prior September 2011 Board decision, which, as explained above, is not a valid basis for establishing CUE.  38 C.F.R. § 20.1403(d); Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Moreover, he has not alleged any particular factual errors made by the Board or in the Director's 
extra-schedular opinion.  The gist of his disagreement, rather, is that his multiple disabling conditions, including his back disorder, facial injuries, knee disability, depression, hypertension, and medication complications, should be secondarily service connected.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on a secondary basis for disabilities that were caused by or are being aggravated by a service-connected disability or disabilities).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But to the extent that his argument concerns the failure to consider conditions supposedly secondarily related to the service-connected bilateral ankle disorder, in denying extra-schedular ratings, these additional (derivative) claims were not on appeal in conjunction with the claim for higher ratings for the bilateral ankle disability.  Because the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury, claims that are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Indeed, as an example, the effective date of a secondarily service-connected condition is not identical to that of the original condition; the effective date could arise no earlier than the date on which the appellant applied for benefits for the condition at issue.  See Ellington v. Nicholson, 541 F.3d 1364 (Fed. Cir. 2008).  That is to say, the effective date assigned for a secondary service-connected condition does not have to be the same as the effective date for the underlying condition simply because 38 C.F.R. § 3.310 states that a "secondary condition shall be considered a part of the original condition."  See Ross v. Peake, 21 Vet. App. 528 (2008).  Moreover, in the absence of sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007).

The only adjudicated service-connected disabilities under consideration in this case at the relevant time at issue were the right and left ankle disorders.  "Downstream", derivative, determinations regarding also establishing entitlement to secondary service connection for the several additional disabilities mentioned were not part and parcel of the increased rating claims - including on the special 
extra-schedular basis.  See, e.g., 38 C.F.R. §§ 3.303, 3.310, 3.321; 4.1-4.14 (2013).  The Veterans Court (CAVC) has clarified the meaning of the terms frequently used to determine the scope of a claim properly on appeal before the Board.  See Hillyard  v. Shinseki, 24 Vet. App. 343, 355 (2011).  A "claim" seeks entitlement to a benefit, a "theory" is a means of establishing entitlement to the benefit sought, and a "matter" is the entire subject under consideration.  Id.  All theories pertaining to the same benefit for the same disability are part of the same claim.  Id.  See also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  However, the Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion, only those explicitly raised either by the claimant or by the evidence of record); Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  But see also Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (distinguishing requests for revision of a decision on the grounds of CUE under 38 U.S.C.A. § 5109(a) (West 2002)). 

As the meaning of the term encompasses the entire subject under consideration by the adjudicatory body, the scope of the matter may be different at different stages of adjudication.  Hillyard, 24 Vet. App. at 355.  Accordingly, the Board has jurisdiction to adjudicate the merits of different theories, or questions, on a single matter because the Veteran's appeal properly brings all means of establishing entitlement to the benefit sought before the Board.  Godfrey v. Brown, 7 Vet. App. 398, 409 (1995); see also Hillyard, 24 Vet. App. at 355.  However, a notice of disagreement (NOD) and Substantive Appeal (VA Form 9 or equivalent statement) filed by the Veteran cannot confer jurisdiction on the Board to review claims that are wholly separate and distinct from the claim presented to and adjudicated by the RO.  Jarrell, 20 Vet. App. at 332; Godfrey, 7 Vet. App. at 409.

Although the Court, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), held that separate disability ratings may be assigned for separate and distinct manifestations resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition, the Veteran does not contend that his other conditions resulted from the same underlying injury.  Id.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Rather, he asserts that his bilateral ankle DJD caused or aggravated subsequent injuries, a scenario that falls squarely within the purview of 38 C.F.R. § 3.310 regarding disabilities that are proximately due to, the result of, or aggravated by a service-connected disability.  Furthermore, the Veteran's claims of entitlement to service connection for hypertension, depression, and a bilateral knee condition, all as secondary to his service-connected bilateral ankle DJD, were denied by the RO in a September 2006 rating decision, of which he was notified by letter dated September 26, 2006, and which he did not appeal.  See 38 U.S.C.A. § 7105(c).  

Further concerning that earlier decision, according to a September 2006 notification of cancellation from QTC Medical Services, he was scheduled for VA examinations for those additionally-claimed disorders; however, prior to the examination date, he cancelled his appointment stating that he had "dropped his claims."  No notification of withdrawal of his claims was received by the RO, so the RO proceeded to adjudicate the claims on the evidence then of record.  As such, the issue of secondary service connection, at least for his knee condition, depression, and hypertension, was final and unappealed.  So, because the determination of secondary service connection was not a part of the increased-rating claims before the Board, the contention that he "was diagnosed with multiple disabling conditions that are not related to service, including hypertension, chronic renal failure, peripheral vascular disease, GERD [gastroesophageal reflux disease], glaucoma, a herniated disc in his lumbar spine, gout, and chronic left knee problems" and the fact that such disabilities did not factor into the extra-schedular analysis does not rise to the level of "undebatable" error and does not support the conclusion that the Board's September 2011 decision "was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.

The Veteran has additionally contended that the Board erred in its consideration of the effect of his ankle condition on his ability to work.  Initially, as noted in the Board's September 2011 decision, the Board acknowledges that, in August 2004, the Veteran was granted a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, effective May 1, 2002, with which he did not disagree.  38 C.F.R. § 7105 (2013).  The TDIU is due to his inability to secure and follow a substantially gainful occupation by reason of his service-connected bilateral ankle disability and his service-connected posttraumatic stress disorder (PTSD).  38 C.F.R. § 4.16.  However, his CUE claim centers on the Board's failure to adequately consider the preclusive effect on employment solely because of his bilateral ankle DJD, so not concerning any other service-connected disability.


The Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008), ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.").

The Veteran cites in his motion a July 1996 medical treatment record from Dr. J. Heckman, VA Chief of Orthopedics, indicating the Veteran was unable to work as an aircraft mechanic because he could not do any work requiring standing, walking, climbing, stooping, squatting, or lifting weights greater than 10 pounds.  The Veteran additionally refers to April 2000 VA vocational rehabilitation records indicating his disabling condition "precludes success in training and/or employment," and statements submitted in August 2005 from friends and family who assist him with his activities of daily living and attest to his inability to work.  Finally, he cites private treatment records from Dr. H.J. Robinson, which include a statement dated in September 2000 attesting to the Veteran's "severe chronic pain" and inability to "sustain any type of work," and a May 2010 letter stating that he "is not able to perform any job in which he will need to sit, stand, or walk" because of his service-connected bilateral ankle DJD.  On this basis, he asserts that he has been unemployed as a result of his ankle disorder "from 1994 to the present day."  These assertions, too, amount to a disagreement as to how the facts were evaluated or how the evidence was weighed, so resultantly cannot form the basis for CUE.  38 C.F.R. § 20.1403(d); Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14; Luallen, 8 Vet. App. at 95.


Moreover, although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail, certainly not in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board may summarize the relevant evidence where appropriate, and the Board's analysis may focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Here, the September 2011 Board decision, as well as the September 2011 opinion of the Director of the C&P Service, acknowledges there is evidence of record reflecting that the Veteran is unable to work because of his ankle disability, and refers directly to the May 2010 opinion of the Veteran's private physician, Dr. H.J. Robinson.  Thus, the Board's opinion specifically addresses evidence in the record that encompasses the Veteran's assertion that he is unemployable due to his right and left ankle DJD.  Therefore, with regards to the consideration of the evidence of his inability to sustain and maintain employment due to his service connected right and left ankle DJD, no error has been shown that is "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  There equally was evidence in the file indicating he did not have the required marked interference with his employment, at least if only considering the bilateral ankle DJD.  So the mere fact that the Board ultimately gave more probative weight to the unfavorable evidence, versus that favorable to the claim, is not tantamount to CUE.

To the extent the Veteran also is alleging that the laws and regulations pertaining to extra-schedular evaluations were incorrectly applied, the Board is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of legal "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.  Here, the Veteran has not alleged any particular errors or misapplications of the law or regulations.  His motion, however, evidences his concern with the way in which the Board applied 38 C.F.R. § 3.321(b)(1).  Specifically, he appears to assert that a finding that a disability "presents such an exceptional and unusual disability picture" as to warrant an extraschedular rating requires only a showing that a disability results in "marked interference with employment."  See id.  This, however, is not the case.  Extraschedular evaluation is not concerned primarily with employability, it is concerned with an exceptional or unusual overall disability picture.  See, e.g., Thun v. Peake, 22 Vet App 111, 118-19 (2008) (reflecting that, in the absence of evidence of an exceptional or unusual disability picture, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization); VAOPGCPREC 6-96 (August 16, 1996).  Indeed, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1, 4.15.  Moreover, the September 2011 Board decision, and the opinion of the Director of the C&P Service upon which the Board's decision primarily relied, performed the correct threshold inquiry by reviewing the Veteran's symptomatology and reasonably determining that the disability picture presented by the Veteran's left and right ankle DJD was not so exceptional or unusual as to render the application of the regular rating criteria impractical.  38 C.F.R. §§ 3.321(a); see also Thun, 22 Vet App at 118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Thus, the Board finds that the law was correctly applied in its September 2011 decision.  

Accordingly, the Veteran has not identified an error of fact or law in the Board's September 2011 decision that would manifestly change the result of that decision.  Therefore, the motion to revise or reverse it on the basis of CUE is denied.  See 38 C.F.R. § 20.1400.



ORDER

The CUE motion for revision or reversal of the Board's September 2011 decision denying entitlement to increased ratings for the right and left ankle DJD on an extra-schedular basis is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



